Order entered October 23, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00641-CR

                         MONTOIA ANNA TAVARES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-80928-2017

                                          ORDER
       Before the Court is the October 19, 2018 request of court reporter Destiny Moses for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before November 26, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE